 
 
I 
108th CONGRESS 2d Session 
H. R. 4686 
IN THE HOUSE OF REPRESENTATIVES 
 
June 24, 2004 
Mr. Kind (for himself and Ms. McCollum) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure, and in addition to the Committee on Resources, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To revitalize the Mississippi River. 
 
 
1.Short title; table of contents 
(a)Short titleThis Act may be cited as the Mississippi River Protection and Restoration Act of 2004. 
(b)Table of contents 
 
Sec. 1. Short title; table of contents 
Sec. 2. Findings and purposes 
Sec. 3. Secretary defined definition 
Sec. 4. Environmental management program 
Sec. 5. Upper Mississippi River trust fund 
Sec. 6. System maintenance 
Sec. 7. Lower Mississippi River resource assessment 
Sec. 8. Flood mitigation 
Sec. 9. Hazard mitigation 
Sec. 10. Gulf hypoxia research, coordination, and monitoring 
Sec. 11. Wetland restoration demonstration projects   
2.Findings and purposes 
(a)FindingsCongress finds the following: 
(1)The Mississippi River is a nationally-significant social, cultural, economic, and environmental resource. 
(2)Millions of jobs depend upon the economic and environmental health of the Mississippi River. 
(3)The Mississippi River is slowly losing wildlife habitats that support hundreds of wildlife species. 
(4)Hundreds of communities are reconnecting to the Mississippi River. 
(5)Direct discharges and runoff into the Mississippi River are contributing to local and regional water quality problems.  
(b)PurposesThe purposes of this Act are the following: 
(1)To protect and restore the Mississippi River. 
(2)To protect and increase the number of jobs which depend upon the health of the Mississippi River. 
(3)To help communities reconnect to the Mississippi River. 
(4)To protect and restore habitat. 
(5)To use science to aid habitat restoration and water quality enhancement efforts.  
3.Secretary definedIn this Act, the term Secretary means the Secretary of the Army.  
4.Environmental management program 
(a)MaintenanceSection 1103(d)(3) of such Act is amended by inserting at the end the following: and the maintenance of completed projects on Federal lands.. 
(b)Ranking systemSection 1103(e)(1) of such Act is amended— 
(1)in subparagraph (B) by striking technical and inserting science; 
(2)at the end of subparagraph (B) by inserting the following: The advisory committee shall include scientists, hydrologists, and engineers and shall review and provide public comment on project criteria, selection, and sequencing.; and 
(3)by adding at the end the following:  
 
(C)Project rankingsThe Secretary shall, in consultation with the Independent Technical Advisory Committee and the National Academy of Sciences, develop a system to rank proposed projects. The ranking system shall give greater weight to projects that restore natural river processes, including dam reforms, levee modification and removal, and training structure modification and removal.. 
(c)Funding levelsSection 1103(e) of the Water Resources Development Act of 1986 (33 U.S.C. 652(e)) is amended as follows: 
(1)In paragraph (3)— 
(A) by striking $22,750,000 and inserting $80,000,000; 
(B) by inserting at the end the following: For the purposes of carrying out paragraph (1)(A) of this subsection, there is authorized to be appropriated to the Secretary $35,000,000 per fiscal year, to purchase floodplain land from willing sellers.; and 
(C)by striking thereafter and inserting until the Trust Fund created in section 5 of the Mississippi River Protection Act of 2004 reaches $2,500,000,000. 
(2)In paragraph (4), by striking $10,420,000 and inserting $20,000,000. 
(3)By striking paragraph (7)(A) and inserting the following: 
 
(7)(A)The costs of each project carried out pursuant to paragraph (1)(A), including the costs of land acquisition, shall be a Federal responsibility. A non-Federal sponsor shall share 35 percent of the cost of projects constructed on private land.. 
(d)Recreational ProjectsSection 1103(f)(2) of such Act is amended— 
(1)by striking $500,000 and inserting $10,000,000; 
(2)by adding at the end the following: The Secretary may share the cost of riverfront projects, including trails, parks, interpretive sites, and greenways.; and 
(3)by striking thereafter and inserting until the trust fund created in section 5 of the Mississippi River Protection and Restoration Act of 2004 reaches $2,500,000,000.  
(e)ReservationSection 1103 of such Act is amended by adding at the end the following: 
 
(k)FundingOne-half of the funds annually appropriated to operate and maintain the Upper Mississippi River and Illinois Waterway under section 102 of the Water Resources Development Act of 1986 shall be reserved to carry out subsections (e), (f), and (h) of section 1103 of such Act..  
5.Upper Mississippi River trust fund 
(a)EstablishmentThere is established in the Treasury of the United States a fund to be known as the Upper Mississippi River Trust Fund (referred to in this section as the Fund). 
(b)Federal fundingUntil the aggregate amount deposited in the Fund under this subsection is equal to at least $2,500,000,000, the Secretary of the Treasury shall transfer $100,000,000 from the general treasury to the Fund for fiscal year 2005 and each fiscal year thereafter. 
(c)Non-Federal fundingNon-federal funding may also be contributed to the Fund established in subsection (a). 
(d)Creation of a non-profit corporation 
(1)In generalThere is established a charitable and non-profit corporation to administer the funds provided by this section, and to encourage, accept, and administer private gifts for the purpose of protecting and restoring the natural resources of the Upper Mississippi River and its floodplain. 
(2)Members of board of trusteesThe Board of Trustees shall be made up of 11 members appointed by the President and shall include: 
(A)One representative from each of the States of Minnesota, Wisconsin, Illinois, Iowa, and Missouri. 
(B)Six representatives of non profit organizations dedicated to the protection and restoration of the environment or other persons who have demonstrated commitment to the environmental health and expertise related to the Upper Mississippi River. 
(C)The chairman shall be elected by the trustees from its members for a 1-year term. 
(D)A majority of the current membership of the Trustees shall constitute a quorum for the transaction of business. 
(E)One ex-officio representative of the U.S. Fish and Wildlife Service. 
(F)One ex-officio representative of the U.S. Army Corps of Engineers. 
(G)One ex-officio representative of the U.S. Environmental Protection Agency. 
(H)One ex-officio representative of the Natural Resources Conservation Service of the U.S. Department of Agriculture. 
(3)TermA member of the Board of Trustees shall serve a 5 year, nonrenewable term. 
(4)General PowersThe Board of Trustees shall meet semi-annually to— 
(A)allocate the funds annually provided by subparagraph (f); 
(B)solicit, accept, and use any gift or real or personal property or any income or interest therefrom; 
(C)acquire by purchase or exchange any real or personal property or interest therein; 
(D)enter into contracts as may be necessary to carry out its functions; and 
(E)appoint officers and employees, adopt bylaws, and undertake other such acts as may be necessary to carry out the provisions of this section. 
(e)Investments 
(1)In generalThe Secretary of the Treasury shall invest the amounts deposited under subsections (b) and (c) only in interest bearing obligations of the United States or in obligations guaranteed by the United States as to both principal and interest. 
(2)Interest rateThe Secretary of the Treasury shall invest the amounts in the fund in obligation that carry the highest rate of interest among available obligations of the required maturity. 
(f)PaymentsAll amounts annually credited as interest under subsection (e) shall be available, without fiscal year limitation, to the trust established under subsection (d) after the Fund has been fully capitalized. 
(g)Use of fundsThe trust established in subsection (d) may use funds transferred under subsection (f) for the following: 
(1)Aquatic habitat restoration. 
(2)Floodplain habitat restoration, including the acquisition of land in fee title from willing sellers. 
(3)Not less than 5 percent of the funds generated under subsection (f) shall be used to revitalize riverfronts. 
(4)Such sums as are necessary to administer the Fund, including professional staff and the reimbursement of the expenses of Trustees. 
(h)Science Advisory BoardThe Science Advisory Board established by section 509(a) of the Water Resources Development Act of 1999 shall annually review and comment on the projects proposed by the Board of Trustees. 
(i)ConsistencyNothing in this section shall confer any new regulatory authority on any Federal or non-Federal entity, and the funds used pursuant to subsection (g) shall be subject to all applicable laws and regulations. 
6.System maintenance 
(a)In generalThe Secretary shall use the funds provided by section 102 of Public Law 99–662 (33 U.S.C. 2212) to conduct maintenance activities consistent with the needs of the environment, including the following:  
(1)Water level management. 
(2) Gate adjustments. 
(3)Wingdam/dike field modifications. 
(4)Spillway modifications. 
(5)Abandoned barge removal. 
(6)Mooring buoys. 
(7)Forestry management. 
(8)Systemic fleeting plan. 
(9)Fish passage. 
(10)Other measures that the Secretary determines will reduce the impacts of waterway management and barge movements on aquatic and floodplain habitat. 
(b)Water level managementSection 102 of Public Law 99–662 (33 U.S.C. 2212) is amended by inserting the following: The Secretary shall provide 100 percent of the cost of dredging required to manage water levels to improve the environment.. 
(c)Dredged material placementSection 204 of Public Law 102–580 is amended by inserting the following: The Secretary shall develop and implement at full Federal expense a plan to dispose or reuse dredged material from the Upper Mississippi River to eliminate all harmful impacts on floodplain and aquatic habitat..  
(d)Water level management studyNot later than 6 months after the date of enactment of this Act, the Secretary shall assess the opportunities for water level management that benefits fish and wildlife consistent with commercial navigation. 
7.Lower Mississippi River resource assessmentSection 402 of the Water Resources Development Act of 2000 (114 Stat. 2633) is amended— 
(1)by striking subsection (b) and (c) and inserting the following: 
 
(b)AssessmentsNot later than June 30, 2004, the Secretary shall submit the assessments described in subsection (a) to the appropriate committees of Congress, including planning, construction, and enhancement measures needed to meet habitat needs. 
(c)Demonstration projectsTo assist in the assessment, the Secretary may implement the following demonstration projects at Federal expense prior to the completion of the report under subsection (b).  
(2) by striking subsection (e) and inserting the following: 
(e)Authorization of appropriationsThere is authorized to be appropriated— 
(1)$2,000,000 for the assessment described in subsection (b); and 
(2)$15,000,000 for the demonstration projects described in subsection (c)..  
8.Flood mitigation 
(a)Section 212(i)(1) of the Water Resources Development Act of 1999 (33 U.S.C. 2332(i)(1); 113 Stat. 291) is amended to read as follows: 
 
(1)In generalThere is authorized to be appropriated $100,000,000 to carry out this section for fiscal years 2005 through 2014..  
9.Hazard mitigation 
(a)Increased Federal shareSection 322(e)(1) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5165(e)(1)) is amended by striking 20 percent and inserting 30 percent.. 
(b)Limitation on total amount of Federal contributionsSection 404(a) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170c(a)) is amended by striking 15 percent of the estimated aggregate amount of grants to be made (less any associated administrative costs) and inserting 25 percent of the estimated aggregate amount of grants to be made. 
10.Gulf hypoxia research, coordination, and monitoring 
(a)EstablishmentTo implement the recommendations of the Mississippi River/Gulf of Mexico Watershed Nutrient Task Force, the Secretary shall establish at the Waterways Experiment Station in Vicksburg, Mississippi, a program to coordinate monitoring and research in the Mississippi River basin. 
(b)Monitoring coordinationThe Secretary shall administer and coordinate programs to identify the sources of nutrients in the Gulf of Mexico, including the programs authorized by sections 16 and 17 of this title and the program authorized by section 304 of the Water Resources Development Act of 2000 and other programs authorized to monitor sediment and nutrient loadings into the Mississippi River. 
(c)Research coordinationThe Secretary, in collaboration with the Secretary of Commerce, shall administer and coordinate research efforts. 
(d)Sub-basin nutrient monitoring and modelingPursuant to section 403 of the Water Resources Development Act of 2000, the Secretary shall develop sediment and nutrient studies for the following sub-basins of the Mississippi River basin: 
(1)Missouri River basin. 
(2)Ohio River basin. 
(3)Tennessee River basin. 
(4)Arkansas River basin. 
(5)Lower Mississippi River basin. 
(e)Sub-basin collaborationThe Secretary shall establish and coordinate sub-basin commissions in each of the following sub-basins to develop and implement long-term nutrient reduction strategies: 
(1)Missouri River basin. 
(2)Upper Mississippi River basin. 
(3)Ohio River basin. 
(4)Tennessee River basin. 
(5)Arkansas River basin. 
(6)Lower Mississippi River basin. 
(f)Authorization of appropriationsThere are authorized to be appropriated $250,000,000 for each of fiscal years 2003 through 2012 to carry out this section. 
11.Wetland restoration demonstration projects 
(a)EstablishmentThe Secretary shall establish a consortium of universities from States throughout the Mississippi River Basin to demonstrate the full range of wetland values and functions, including floodplain wetlands in the Lower Mississippi River floodplain, to reduce nutrient loadings to the Gulf of Mexico and to sequester carbon. 
(b)ReportThe Secretary shall annually report on the success of demonstration projects undertaken pursuant to this section. 
(c)Authorization of appropriationsThere are authorized to be appropriated $10,000,000 for each of the fiscal years 2004 through 2012 to carry out this section. 
 
